COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                NOTICE OF INTENT TO DISMISS APPEAL FOR LACK OF JURISDICTION

Appellate case name:       Jesse Barini Anassi v. Office of Attorney General

Appellate case number:     01-21-00296-CV

Trial court case number: 2020-23821

Trial court:               247th District Court of Harris County

        The final judgment in this case was signed on August 14, 2020. Appellant filed a motion
for new trial on August 27, 2020, which extended the deadline to file a notice of appeal until ninety
days after the final judgment was signed. See TEX. R. APP. P. 26.1. On March 3, 2021, appellant
filed a motion to vacate the judgment. On May 20, 2021, the trial court signed an order denying
appellant’s motion to vacate. Appellant filed a notice of appeal on June 7, 2021, stating that he
was appealing the trial court’s order denying his motion to vacate.
         The order denying a motion to vacate is not an appealable order. See Garza v. Hibernia
Nat’l Bank, 227 S.W.3d 233, 233 n. 1–2 (Tex. App.—Houston [1st Dist.] 2007, no pet.) (holding
that order denying motion to vacate is not independently appealable); see also Blank v. Nuszen,
No. 01-18-00379-CV, 2019 WL 3783326, at * (Tex. App.—Houston [1st Dist.] Aug. 13, 2019, no
pet.) (citing to Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) for proposition that
trial court order denying motion to vacate is not appealable or final judgment because it does not
dispose of all parties and claims). Even if we were to construe appellant’s notice of appeal as a
bona fide attempt to appeal from the final judgment signed on August 14, 2020, the notice of
appeal was filed too late to confer jurisdiction on this Court. See TEX. R. APP. P. 25.1(b) (filing of
notice of appeal invokes appellate court’s jurisdiction); Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997) (once time has passed for extending deadline for filing notice of appeal, party can no
longer invoke appellate court’s jurisdiction).
       Accordingly, the Court intends to dismiss this appeal for lack of jurisdiction, unless
appellant files a response within ten days, citing to authority and the record, establishing this
Court’s jurisdiction over this appeal.
       It is so ORDERED.

Judge’s signature: ______/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: ____August 24, 2021_____